UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4790


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COREY TERRELLE BEATY,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:08-cr-00105-HMH-1)


Submitted:   April 29, 2010                   Decided:   May 28, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.     W. Walter Wilkins, United States
Attorney, Maxwell Cauthen, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               After he pled guilty to being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g) (2006) and 18

U.S.C.    § 924(a)(2),         (e)   (2006),     the    district    court    sentenced

Corey Terrelle Beaty to 120 months’ imprisonment.                           On appeal,

Beaty asserts his sentence is procedurally unreasonable because

the district court failed to adequately explain the reasons for

the sentence it imposed.               We reject this contention and affirm

the district court’s judgment for the following reasons.

               We review Beaty’s sentence for reasonableness under an

abuse of discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007).           This review requires appellate consideration of

both     the     procedural      and     substantive          reasonableness        of    a

sentence.        Id.      In determining procedural reasonableness, we

consider       whether    the    district       court   properly     calculated          the

defendant’s advisory Guidelines range, considered the 18 U.S.C.

§ 3553(a) (2006) factors, analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id.

               Beaty     did     not    preserve        his     objection      to        the

sufficiency of the district court’s explanation “[b]y drawing

arguments from § 3553 for a sentence different than the one

ultimately imposed.”            United States v. Lynn, 592 F.3d 572, 578

(4th Cir. 2010).          Accordingly, we will review Beaty’s challenge

                                            2
to the sufficiency of the court’s explanation of his sentence

for plain error.          Id. at 576-77.           To establish plain error,

Beaty must demonstrate that (1) there was error; (2) the error

was plain; and (3) the error affected his substantial rights.

United States v. Olano, 507 U.S. 725, 732 (1993).

           Applying the Supreme Court’s directive in Gall, this

court has opined that, “[r]egardless of whether the district

court imposes an above, below, or within-Guidelines sentence, it

must place on the record an individualized assessment based on

the particular facts of the case before it.”                     United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks   omitted).        We    recently     reiterated      this    requirement    in

Lynn.   See Lynn, 592 F.3d at 576.

           Even     if    we     were     to    find      the    district    court’s

explanation   for        the     sentence       imposed     in     this   case    was

inadequate, which we do not, see United States v. Hernandez,

__ F.3d __, 2010 WL 1695606, at *3-*4 (4th Cir. 2010), we would

nonetheless   affirm       the       district   court’s     judgment.        Beaty’s

attorney did not rely on any of the § 3553(a) sentencing factors

to advocate for a sentence different than the 120-month sentence

Beaty received, which was the lowest sentence available under

the controlling advisory guideline.                 Accordingly, Beaty cannot

demonstrate       that         the      district       court’s       “very       brief



                                           3
explanation . . . had     a   prejudicial   effect   on   the   sentence

imposed.”   Lynn, 592 F.3d at 580.

            For these reasons, we affirm Beaty’s sentence. *          We

dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                AFFIRMED




     *
       Although not raised, we note that we afford Beaty’s
within-Guidelines   sentence   a presumption   of   substantive
reasonableness. See United States v. Wright, 594 F.3d 259, 267
(4th Cir. 2010); see also Rita v. United States, 551 U.S. 338,
347 (2007) (upholding rebuttable presumption of reasonableness
for within-Guidelines sentence).



                                     4